Exhibit 10.6


UNCONDITIONAL GUARANTY OF PAYMENT AND PERFORMANCE

        FOR AND IN CONSIDERATION OF the sum of Ten and No/100ths Dollars
($10.00) and other good and valuable considerations paid or delivered to the
undersigned, Roberts Realty Investors, Inc., a Georgia corporation (hereinafter
referred to as “Guarantor”), the receipt and sufficiency whereof are hereby
acknowledged by Guarantor, and for the purpose of seeking to induce WACHOVIA
BANK, NATIONAL ASSOCIATION (hereinafter referred to as “Lender”), to extend
credit to ROBERTS PROPERTIES RESIDENTIAL, L.P., a Georgia limited partnership
(hereinafter referred to as “Borrower”), which extension of credit will be to
the direct interest and advantage of Guarantor, Guarantor does hereby
unconditionally guarantee to Lender and its successors, successors-in-title and
assigns (a) the full and prompt payment when due, whether by acceleration or
otherwise, with such interest as may accrue thereon, either before or after
maturity thereof, of that certain Promissory Note of even date herewith, made by
Borrower to the order of Lender in the principal face amount of TWENTY MILLION
FOUR HUNDRED ELEVEN THOUSAND FIVE HUNDRED FIFTY AND NO/100THS DOLLARS
($20,411,550.00) (hereinafter referred to as the “Note”), together with any
renewals, modifications, consolidations and extensions thereof; and (b) the full
and prompt payment and performance of any and all other obligations of Borrower
to Lender under the Note and any and all other documents or instruments now or
hereafter evidencing, securing, guaranteeing, or otherwise relating to the
indebtedness evidenced by the Note and all amendments and modifications thereto
(the Note, such other documents and instruments, and all renewals, amendments,
modifications, consolidations and extensions thereof are hereinafter referred to
collectively as the “Loan Documents”). Guarantor does hereby agree that if the
Note is not paid by Borrower in accordance with its terms, or if any and all
sums which are now or may hereafter become due from Borrower to Lender under the
Loan Documents are not paid by Borrower in accordance with their terms,
Guarantor will immediately make such payments. Guarantor further agrees to pay
Lender all expenses (including, without limitation, court costs and reasonable
attorneys’ fees actually incurred) paid or incurred by Lender in endeavoring to
collect the indebtedness evidenced by the Note and the Loan Documents, to
enforce the obligations of Borrower guaranteed hereby, or any portion thereof,
or to enforce this Guaranty.

        Guarantor hereby consents and agrees that Lender may at any time, and
from time to time, without notice to or further consent from Guarantor, either
with or without consideration, surrender any property or other security of any
kind or nature whatsoever held by it or by any person, firm, trustee or
corporation on its behalf or for its account, securing any indebtedness or
liability hereby guaranteed; substitute for any collateral so held by it or by
such person, firm, trustee or corporation, other collateral of like kind, or of
any kind; modify the terms of the Note or any of the Loan Documents; extend or
renew the Note for any period; grant releases, compromises and indulgences with
respect to the Note or any of the Loan Documents, and to any persons or entities
now or hereafter liable thereunder or hereunder; release any other guarantor or
endorser of the Note or any other Loan Document; or take or fail to take any
such action of any type whatsoever. No such action which Lender shall take or
fail to take in connection with the Note or any of

--------------------------------------------------------------------------------

the Loan Documents or any security for the payment of the indebtedness of
Borrower to Lender or for the performance of any obligations or undertakings of
Borrower, nor any course of dealing with Borrower or any other person, shall
release Guarantor’s obligations hereunder, affect this Guaranty in any way or
afford Guarantor any recourse against Lender. The provisions of this Guaranty
shall extend and be applicable to all renewals, amendments, extensions,
consolidations and modifications of the Note and the Loan Documents, or any of
them, and any and all references herein to the Note or to any of the Loan
Documents shall be deemed to include any such renewals, extensions, amendments,
consolidations or modifications thereof.

        Guarantor hereby expressly waives any right of contribution from or
indemnity against Borrower, whether at law or in equity, arising from any
payments made by Guarantor pursuant to the terms of this Guaranty and Guarantor
acknowledges that Guarantor has no right whatsoever to proceed against the
Borrower for reimbursement of any such payment. In connection with the
foregoing, Guarantor expressly waives any and all rights of subrogation to
Lender against Borrower, and Guarantor hereby waives any rights to enforce any
remedy which Lender may have against Borrower and any rights to participate in
any collateral given to secure the indebtedness evidenced by the Note and other
Loan Documents. Guarantor hereby subordinates any and all indebtedness of
Borrower now or hereafter owed to Guarantor to all indebtedness of Borrower to
Lender, and agrees with Lender that Guarantor shall not demand or accept any
payment of principal or interest from Borrower, shall not claim any offset or
other reduction of Guarantor’s obligations hereunder because of any such
indebtedness, and shall not take any action to obtain any of the security
described in and encumbered by the Loan Documents; provided, however, that, if
Lender so requests, such indebtedness shall be collected, enforced and received
by Guarantor as trustee for Lender and be paid over to Lender on account of the
indebtedness of Borrower to Lender, but without reducing or affecting in any
manner the liability of Guarantor under the other provisions of this Guaranty.

        Guarantor hereby subordinates any and all indebtedness of Borrower now
or hereafter owed to Guarantor to all indebtedness of Borrower to Lender, and
agrees with Lender that Guarantor shall not demand or accept any payment of
principal or interest from Borrower, shall not claim any offset or other
reduction of Guarantor’s obligations hereunder because of any such indebtedness,
and shall not take any action to obtain any of the security described in and
encumbered by the Loan Documents; provided, however, that, if Lender so
requests, such indebtedness shall be collected, enforced and received by
Guarantor as trustee for Lender and be paid over to Lender on account of the
indebtedness of Borrower to Lender, but without reducing or affecting in any
manner the liability of Guarantor under the other provisions of this Guaranty.

        Guarantor hereby waives and agrees not to assert or take advantage of
(a) the defense of the statute of limitations in any action hereunder or for the
collection of the indebtedness or the performance of any obligation hereby
guaranteed; (b) any defense that may arise by reason of the incapacity, lack of
authority, death or disability of Guarantor or any other person or entity, or
the failure of Lender to file or enforce a claim against the estate (either in
administration, bankruptcy, or any other proceeding) of


2

--------------------------------------------------------------------------------

Borrower or any other person or entity; (c) any defense based on the failure of
Lender to give notice of the existence, creation or incurring of any new or
additional indebtedness or obligation or of any action or non-action on the part
of any other person whomsoever, in connection with any obligation hereby
guaranteed; (d) any defense based upon an election of remedies by Lender which
destroys or otherwise impairs any subrogation rights of Guarantor or the right
of Guarantor to proceed against Borrower for reimbursement, or both; (e) any
defense based upon failure of Lender to commence an action against Borrower; (f)
any duty on the part of Lender to disclose to Guarantor any facts it may now or
hereafter know regarding Borrower; (g) acceptance or notice of acceptance of
this Guaranty by Lender; (h) notice of presentment and demand for payment of any
of the indebtedness or performance of any of the obligations hereby guaranteed;
(i) protest and notice of dishonor or of default to Guarantor or to any other
party with respect to the indebtedness or performance of obligations hereby
guaranteed; (j) any and all other notices whatsoever to which Guarantor might
otherwise be entitled; (k) any defense based on lack of due diligence by Lender
in collection, protection or realization upon any collateral securing the
indebtedness evidenced by the Note, or by any of the other Loan Documents, or
both; and (l) any other legal or equitable defenses to which Guarantor might
otherwise be entitled.

        This is a guaranty of payment and performance and not of collection. The
liability of Guarantor under this Guaranty shall be direct and immediate and not
conditional or contingent upon the pursuit of any remedies against Borrower or
any other person, nor against collateral, securities or liens available to
Lender, its successors, successors-in-title, endorsees or assigns. Guarantor
waives any right to require that an action be brought against Borrower or any
other person (any right to require Lender to bring an action against Borrower
under Georgia law or any other applicable law, including without limitation, as
provided by Section 10-7-24 of the Official Code of Georgia Annotated, being
expressly waived) nor against collateral, securities, or liens available to
Lender. Guarantor waives any right to require that resort be had to any security
or to any balance of any deposit account or credit on the books of Lender in
favor of Borrower or any other person. In the event of the occurrence of a
default under the Note or the Loan Documents, or any of them, Lender shall have
the right to enforce its rights, powers and remedies thereunder or hereunder or
under any other instrument now or hereafter evidencing, securing or otherwise
relating to the indebtedness evidenced by the Note or secured by the Loan
Documents or any of them, or relating to the transactions contemplated by the
Loan Documents, or any of them, in any order, and all rights, powers and
remedies available to Lender in such event shall be nonexclusive and cumulative
of all other rights, powers and remedies provided thereunder or hereunder or by
law or in equity. Accordingly, Guarantor hereby authorizes and empowers Lender
upon acceleration of the maturity of the Note, at its sole discretion, and
without notice to Guarantor, to exercise any right or remedy which Lender may
have, including, but not limited to, judicial foreclosure, exercise of rights of
power of sale, acceptance of a deed or assignment in lieu of foreclosure,
appointment of a receiver to collect rents and profits, exercise of remedies
against personal property, or enforcement of any assignment of leases, as to any
security, whether real, personal or intangible. If the indebtedness guaranteed
hereby is partially paid by reason of the election of Lender, its successors,
endorsees or assigns, to pursue any of the remedies available to Lender, or if
such


3

--------------------------------------------------------------------------------

indebtedness is otherwise partially paid, this Guaranty shall nevertheless
remain in full force and effect, and Guarantor shall remain liable for the
payments and performance guaranteed hereby, even though any rights which
Guarantor may have against Borrower may be destroyed or diminished by the
exercise of any such remedy. Until all of the indebtedness and obligations of
Borrower to Lender have been paid and performed in full, Guarantor shall have no
right of subrogation to Lender against Borrower, and Guarantor hereby waives any
rights to enforce any remedy which Lender may have against Borrower and any
rights to participate in any security for the indebtedness evidenced by the Note
and the Loan Documents.

        Guarantor hereby authorizes Lender, without notice to Guarantor, to
apply all payments and credits received from Borrower or from Guarantor or
realized from any security in such manner and in such priority as Lender in its
sole judgment shall see fit to the indebtedness, obligations and undertakings
which are the subject of this Guaranty.

        Guarantor acknowledges that the Note and the Loan Documents were
negotiated, executed and delivered by Borrower in the State of Georgia, shall be
executed by Lender in the State of Georgia, and shall be governed by and
construed in accordance with the laws of the State of Georgia. Guarantor further
acknowledges that this Guaranty was negotiated and delivered by Guarantor in the
State of Georgia and shall be governed by and construed in accordance with the
laws of the State of Georgia.

        The books and records of Lender showing the accounts between Lender and
Borrower shall be admissible in evidence in any action or proceeding hereon as
prima facie proof of the items set forth therein.

        Guarantor hereby (a) submits to personal jurisdiction in the State of
Georgia for the enforcement of this Guaranty, and (b) waives any and all
personal rights under the law of any state to object to jurisdiction within the
State of Georgia for the purposes of litigation to enforce this Guaranty. In the
event that such litigation is commenced, Guarantor agrees that service of
process may be made and personal jurisdiction obtained over Guarantor by
personally serving a copy of the summons and complaint upon Guarantor whose
address is as follows:

Roberts Realty Investors, Inc.
450 Northridge Parkway
Suite 302
Atlanta, Georgia 30350

        Nothing contained herein, however, shall prevent Lender from bringing
any action or exercising any rights against any security and against Guarantor
personally, and against any property of Guarantor, within any other state.
Initiating such proceeding or taking such action in any other state shall in no
event constitute a waiver of the agreement contained herein that the law of the
State of Georgia shall govern the rights and obligations of Guarantor and Lender
hereunder or of the submission herein made by Guarantor to personal jurisdiction
within the State of Georgia. The aforesaid means of obtaining personal
jurisdiction and perfecting service of process are not intended to be


4

--------------------------------------------------------------------------------

exclusive but are cumulative and in addition to all other means of obtaining
personal jurisdiction and perfecting service of process now or hereafter
provided by the law of the State of Georgia.

        Guarantor warrants and represents to Lender that all financial
statements heretofore delivered by Guarantor to Lender are true, correct and
complete in all respects as of the date thereof, have been prepared in
accordance with generally accepted accounting practices consistently applied,
and fairly represent the financial condition of Guarantor as of the respective
dates thereof, and that there has been no material adverse change in the
information contained in such financial statements between the date thereof and
the date hereof, except as may be shown on Guarantor’s most recent financial
statements.

        Until such time as all of the obligations of Borrower to Lender under
the Loan Documents have been fully paid and performed, Guarantor shall deliver
to Lender unaudited financial statements of Guarantor, all in reasonable detail
and stating assets on a fair market value, prepared on a cash basis consistent
with financial statements of Guarantor for prior years. Such financial
statements shall be effective as of each January 1 and July 1 and shall be
delivered to Lender within sixty (60) days after the effective date of such
financial statements. Guarantor will deliver to Lender with reasonable
promptness such other data relating to the financial and business condition of
Guarantor as Lender may from time to time request. In addition to the periodic
reports required to be delivered by Guarantor to Lender hereby, Guarantor shall
promptly notify the Lender of any adverse material change in the financial
condition of Guarantor which could, in any manner, affect the ability of
Guarantor to perform his obligation and agreement pursuant to this Guaranty,
specifying in detail the facts thereof.

        Guarantor waives, for himself and his family, any and all homestead and
exemption rights which he or his family may have under or by virtue of the
Constitution or the laws of the United States of America or of any State as
against this Guaranty, any renewal hereof, or any indebtedness represented
hereby, and does transfer, convey and assign to Lender a sufficient amount of
such homestead or exemption as may be allowed, including such homestead or
exemption as may be set apart in bankruptcy, to pay all amounts due hereunder in
full, with all costs of collection, and do hereby direct any trustee in
bankruptcy, to pay all amounts due hereunder in full, with all costs of
collection, and does hereby direct any trustee in bankruptcy having possession
of such homestead or exemption to deliver to Lender a sufficient amount of
property or money set apart as exempt to pay the indebtedness guaranteed hereby,
or any renewal thereof, and does hereby appoint Lender the attorney-in-fact for
each of them, to claim any and all homestead exemptions allowed by law.

        This Guaranty may not be changed orally, and no obligation of Guarantor
can be released or waived by Lender or any officer or agent of Lender, except by
a writing signed by a duly authorized officer of Lender and bearing the seal of
Lender. This Guaranty shall be irrevocable by Guarantor until all indebtedness
guaranteed hereby has been completely repaid and all obligations and
undertakings of Borrower under, by reason of, or pursuant to the Loan Documents
have been completely performed.


5

--------------------------------------------------------------------------------

        Any and all notices, elections or demands permitted or required to be
made hereunder shall be in writing, signed by or on behalf of the party giving
such notice, election or demand, and shall be delivered personally, or sent by
overnight commercial courier or registered or certified United States mail,
postage prepaid, return receipt requested, to the other party at the address set
forth below, or to such other party and at such other address within the
continental United States of America as may have theretofore been designated in
writing. The date of personal delivery, or one (1) day after deposit with an
overnight commercial courier, if sent by overnight commercial courier, or, if
mailed, the date which is three (3) days after postmark, shall be the effective
date of such notice, election or demand. Rejection or other refusal to accept or
inability to deliver because of a changed address of which no notice has been
received by Lender shall constitute receipt of the notice, election or demand
sent. For the purposes of this Guaranty:

The address of Lender is:

    Wachovia Bank, National Association        191 Peachtree Street      Mail
Code 8057      Atlanta, Georgia 30303      Attn: Mr. Benjamin A. Miller  

The address of Guarantor is:

    Roberts Realty Investors, Inc.        450 Northridge Parkway      Suite
302      Atlanta, Georgia 30350  

With a copy to:

    Holt, Ney, Zatcoff & Wasserman, LLP        100 Galleria Parkway, N.W.     
Suite 600      Atlanta, Georgia 30339-5911      Attn: Sanford H. Zatcoff, Esq.  

        The provisions of this Guaranty shall be binding upon Guarantor and his
successors, successors-in-title, heirs, legal representatives and assigns, and
shall inure to the benefit of Lender, its successors, successors-in-title,
heirs, legal representatives and assigns. This Guaranty shall in no event be
impaired by any change which may arise by reason of reorganization, merger,
dissolution or liquidation of Borrower, or by reason of the death of Guarantor.

        If from any circumstances whatsoever fulfillment of any provision of
this Guaranty, at the time performance of such provision shall be due, shall
involve transcending the limit of validity presently prescribed by any
applicable usury statute or


6

--------------------------------------------------------------------------------

any other applicable law, with regard to obligations of like character and
amount, then ipso facto the obligation to be fulfilled shall be reduced to the
limit of such validity, so that in no event shall any exaction be possible under
this Guaranty that is in excess of the current limit of such validity, but such
obligation shall be fulfilled to the limit of such validity. The provisions of
this paragraph shall control every other provision of this Guaranty.

        The Guaranty is assignable by Lender, and any assignment hereof in
connection with a transfer or assignment of the Note by Lender shall operate to
vest in any such assignee all rights and powers herein conferred upon and
granted to Lender.

        If any provision of this Guaranty or the application thereof to any
person or circumstance shall be invalid or unenforceable to any extent, then, at
the option of the Lender exercisable in its sole discretion, the remainder of
this Guaranty and the application of such provision to other persons or
circumstances shall not be affected thereby and shall be enforced to the
greatest extent permitted by law.

        Any time there is a provision in this Guaranty or any of the Loan
Documents requiring or referring to the payment by Guarantor to Lender of
reasonable attorneys’ fees, or words of like import, such words shall mean the
payment by Guarantor to Lender of reasonable attorneys’ fees actually incurred,
based upon attorneys’ normal hourly billing rates and the actual time expended,
and not the statutory attorneys’ fees specified in O.C.G.A. § 13-1-11.

        IN WITNESS WHEREOF, the undersigned has executed this Guaranty under
seal as of the 29th day of December, 2004.

    “GUARANTOR”:         Signed, sealed and delivered   ROBERTS REALTY
INVESTORS, INC.   in the presence of:         By:/s/ Greg M.
Burnett                           Name: Greg M. Burnett       /s/ Catherine S.
Moore                        Title: Secretary-Treasurer   Unofficial Witness  
                (CORPORATE SEAL)  



7